DETAILED ACTION
Double Patenting
All pending claims 1, 3-8, 10-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/823,082 (reference application – See US Pub. No. 2020/0337594 A1) in view of Ahmad et al. (US 9,299,238 B1), Haick et al. (US 2013/0034910 A1), and Sussner et al. (US 10,436,737 B2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that applicant has incorporated the subject matter of cancelled claim 9 into independent claims 1 and 12.  No further limitations were added to or removed from the pending claims.  Prior Office actions discussed a double patenting rejection applied to all previous claims including the cancelled claim 9.  Said rejection is hereby applied to all the pending claims (Please see prior Office actions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. in view of Haick et al., and Sussner et al.
Note that the rejections discussed below are essentially equivalent to the rejections discussed in prior Office actions.  Since applicant has incorporated the subject matter of cancelled claim 9 into independent claims 1 and 12, the examiner basically incorporates the previous rejection of the cancelled claim 9 into the rejections of claims 1 and 12.

a mouth piece (16/116) connected to a housing (11/12/112), the mouth piece (16/116) operable to receive the exhaled breath of the subject (Col. 1, lines 24-30; Col. 11, lines 43-66; Col. 14, lines 43-57);
a sensor module (18/118) disposed in the housing (11/12/112), wherein the exhaled breath from the mouth piece (16/116) immediately enters a sensor chamber (12/112) with the sensor module (18/118) disposed within the sensor chamber 12/112 (as shown at least in figs. 1, 2; See Col. 14, lines 48-57: “Measurement device 112 comprises a breath sample input in the form of a mouthpiece 116, into which the user may blow or exhale directly to input a breath sample.  It further comprises a sensing system 118 in fluid communication with input 116 so that the breath sample contacts or interacts with the sensing system, whereupon sensing system 118 measures the concentration of the acetone in the breath sample and generates a measurement signal representative of that acetone concentration”), the sensor module (18/118) operable to detect the one or more VOCs in the exhaled breath, and further operable to collect data (e.g., concentration of the one or more VOCs; Col. 1, lines 24-30; Col. 11, lines 43-66) associated with detection of the one or more VOCs, wherein the sensor module (18/118) comprises at least one sensor component (an inherent structure) operable to detect one or more VOCs; 
an activity sensor (e.g., a pedometer; Col. 49, line 10-15) operable to detect or measure one or more physical actions (e.g., walking) by the subject, and further operable to collect data (e.g., number of steps) associated with detection or measurement of the one or more physical actions (walking); 
a communication module (30) disposed in the housing 11/12/112 (Col. 13, lines 32-40) and in communication with the sensor module (18/118), the communication module (30) operable to transmit collected data (e.g., concentration of the one or more VOCs) from the sensor module (18/118) to a remote processor (40/140) for analysis of the collected data (as shown in figs. 1, 2; Col. 13, line 41 – Col. 14, line 37); and 



    PNG
    media_image1.png
    611
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    764
    media_image2.png
    Greyscale


Ahmad is silent about:  
a.	the sensor chamber (12/112) with a silica gel; and
b.	wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.
A.	Haick et al. teaches a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system is with a silica gel, functioning as a dehumidifier, to dry the exhaled breath prior to detecting and identifying the one or more volatile organic compounds (VOCs), so as to make the system effective.  Silica gel is advantageous as a drying substance since its process of drying requires no chemical reaction and it produces no by products or side effects (e.g., See pars. 0081, 0086, 0088).

B.	Sussner, on the other hand, teaches a system for detecting and identifying one or more analyte in a gas, in particular, for monitoring health and wellbeing of consumers (Abstract; Col. 1, lines 15-30), wherein a sensor component comprises at least one of … a relatively thin film of a supramolecule… (Col. 5, line 66 – Col. 6, line 13: “In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays…Sensors may be coated or functionalized with various types of sensing materials for specific applications. These possible sensing materials include, for example… supramolecules…”).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Sussner teaching to Ahmad system by having the sensor component comprise at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene.  As a result, the at least one sensor component may be coated or functionalized with various types of sensing materials for specific applications.

3.    Ahmad as modified teaches the system of claim 1, wherein the sensor module comprises at least one array of respective sensors (Sussner Col. 5, line 66 – Col. 6, line 13: “…carbon nanotube arrays…), wherein each sensor is operable to detect at least one VOC (Haick Pars. 0033, 0071, 0079).

a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

5.    Ahmad as modified teaches the system of claim 1, wherein the one more VOCs is associated with a health condition comprising at least one of the following:  diabetes, high or low blood glucose levels, ketoacidosis (Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2), lung cancer, breast cancer, a digestive cancer, gastric cancer, peptic ulcer, colorectal cancer, prostate cancer, head-and-neck cancer, stomach cancer, liver cancer, kidney disease, or neurodegenerative disease (or Multiple Sclerosis or MS; Haick Pars. 0019, 0048).

6.    Ahmad as modified teaches the system of claim 1, further comprising a biomarker processing module (having algorithms for example; Haick Par. 0078), in communication with the sensor module, and operable to process the collected data associated with detection of the one or more VOCs and to identify the one or more VOCs (Haick Pars. 0050, 0078-0079).

7.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

8.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (e.g., concentration of VOC or marker gas; Haick Pars. 0050, 0078-0079), wherein a result from the biomarker processing 

10.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to communicate with a mobile communication device 130 (Hamad Fig. 2; Col. 12, lines 16-21) associated with the subject, wherein the mobile communication device (130) receives the collected data (concentration of the one or more VOCs) from the sensor module (18/118) and the collected data (number of steps) from the activity sensor (Hamad Col. 48, line 40 – Col. 49, line 17).

11.    Ahmad as modified teaches the system of claim 1, wherein the communication module (30) is further operable to transmit collected data via at least one of the following: IR (infrared) communication, wireless communication, a Bluetooth protocol wireless communication, a direct wired connection, or to a remote memory storage device (Hamad Col. 12, line 62 – Col. 13, line 15).

12 (having essentially equivalent subject matters of claim 1).
Ahmad as modified teaches a method comprising:
receiving an exhaled breath of the subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with a nanoparticle sensor (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors;” Sussner Col. 5, line 66 – Col. 6, line 13: “carbon nanotube arrays”) disposed within the sensor chamber (12/112) with a silica gel (See discussion above in claim 1), wherein the nanoparticle sensor comprises:
at least one sensor component (an inherent structure) operable to detect one or more VOCs, wherein the sensor component comprises at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene (See 
detecting, via a nanoparticle sensor (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-based sensors;”  Sussner Col. 5, line 66 – Col. 6, line 13: “carbon nanotube arrays”), one or more VOCs (e.g., ketone, acetone; Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66) in the exhaled breath;
based at least in part on detection of the one or more VOCs, generating an electronic signal associated with a concentration or amount of the one or more VOCs (Ahmad Col. 1, lines 24-30; Col. 11, lines 43-66); 
detecting or measuring, via an activity sensor (e.g., a pedometer; Ahmad Col. 49, line 10-15), one or more physical actions (e.g., walking) by the subject, and further operable to collect data (e.g., number of steps) associated with detection or measurement of the one or more physical actions (walking);
wherein a communication module (30; Ahmad Col. 13, lines 32-40) is in communication with the activity sensor (pedometer), and the communication module (30) is further operable to transmit collected data (number of steps) from the activity sensor (Ahmad Col. 48, line 40 – Col. 49, line 17); and
outputting, via a display device 34b/134 (Ahmad Figs. 1, 2), an indication of a health condition or disease (e.g. diabetes, high or low blood glucose levels, ketoacidosis) associated with the concentration or amount of the one or more VOCs (Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2).

13.    Ahmad as modified teaches the method of claim 12, further comprising:
determining the electronic signal correlates with a predefined signal (e.g., a specified threshold concentration) or signal pattern (e.g., a specified range) associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).

processing the electronic signal via a neural network or pattern recognition algorithm (which may be configured, e.g., to compare the electrical signal to a normal electronic signal for a healthy user), wherein the electronic signal correlates with a predefined signal or signal pattern associated with a health condition or disease (Ahmad Col. 11, lines 43-66); and
identifying, based at least in part on the determination a health condition or disease (Ahmad Col. 11, lines 43-66).

15.    Ahmad as modified teaches the method of claim 12, further comprising:  classifying the electronic signal as a new signal or signal pattern (which may be in a form of a chart 340 shown in Ahmad fig. 7 for example) associated with the health condition or disease (e.g. diabetes, high or low blood glucose levels, ketoacidosis; Ahmad Col. 1, line 29; Col. 6, line 53; Col. 8, line 2); and storing the new pattern in a data storage device (e.g., for a user to view his or her historical breath analysis by viewing the chart 340 for example; Ahmad Fig. 7; Col. 24, lines 33-58).

16.    Ahmad as modified teaches the method of claim 12, further comprising facilitating a treatment for the subject to address the health condition or disease (e.g., by applying a prevention program; Ahmad Abstract).

17 (having essentially equivalent subject matters of claims 1 and 2 but without an activity sensor).
Ahmad as modified teaches a sensor comprising:
a first sensor component (18/118) operable to expose one or more nanoparticles (in the first sensor component 18/118 being a nanoparticle or metal oxide-based sensor 18/118; Ahmad Col. 12, lines 36-37) to at least one VOC (volatile organic compound) in an exhaled breath of a subject, wherein the exhaled breath is received from a mouth piece (16/116) and immediately enters a sensor chamber (12/112) with the one or more nanoparticles (Ahmad Col. 12, lines 36-37: “nanoparticle or metal oxide-
a second sensor component (11/12/112) operable to generate an electronic signal when the one or more nanoparticles (of the nanoparticle or metal oxide-based sensor 18/118) react to the presence of or contact with the at least one VOC, wherein the electronic signal is associated with a concentration or amount of the at least one VOC (Ahmad Col. 1, lines 24-30; Col. 11, lines 43-66);
the first sensor component and second sensor component each comprising at least one of the following: a MXene; a customized form 2D Mn + iXn (Ts) MXene composition; a 2D (two-dimensional) Ti3C2 nanosheet; Ti3C2Tx; Ti3C2(OH)2; Ti3C2 MXene; a 3D MXene (3D-M) framework; a supramolecule; a cavitand (macrocyclic compounds based on resorcinarenes); or a relatively thin film of a supramolecule or a calixresorcinarene (See discussion above in claim 1; Sussner Col. 5, line 66 – Col. 6, line 13: “In other embodiments, the sensing material 30 is a polymer film…carbon nanotube arrays…Sensors may be coated or functionalized with various types of sensing materials for specific applications. These possible sensing materials include, for example…supramolecules…”); and
an electronic circuit (30) operable to transmit the electronic signal to an output device or computer processor (40/140; Ahmad Figs. 1, 2).

19 (having essentially equivalent subject matters of claim 4).
Ahmad as modified teaches the sensor of claim 17, wherein the VOCs comprise at least one of the following: a ketone, acetone (Ahmad Abstract; Col. 1, lines 24-30; Col. 11, lines 43-66), an aldehyde, an acetaldehyde, a hydrocarbon, an alkane, a pentane, an alkene, or a fatty acid.

20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of different nanoparticles (in at least one array of sensors comprising carbon .

Claim 3, 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. in view of Haick and Sussner as applied to claims 1 and/or 17 above, and further in view of Burch et al. (US 2007/0265509 A1).
3.    Ahmad as modified teaches the system of claim 1 (as discussed above).
If applicant were to assert that Ahmad in view of Haick and Sussner (discussed in claim 3 above) is silent about:  wherein the sensor module (18/118) comprises at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC.
Then, Burch would be applied for his teaching a sensor module (802) comprising at least one array of respective sensors, wherein each sensor is operable to detect at least one VOC (See fig. 8, reproduced below; Abstract; Pars. 0044, 0048: “…the sensor array is in a closed chamber containing a [breath] sample from patient… Advantageously, such sensors [in the sensor array] can be tuned to specific chemical mixtures”).


    PNG
    media_image3.png
    240
    711
    media_image3.png
    Greyscale


	
6.    Ahmad as modified teaches the system of claim 1 (as discussed above).
If applicant were to assert that Ahmad in view of Haick and Sussner (discussed in claim 6 above) is silent about:  a biomarker processing module, in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs and to identify the one or more VOCs.
Then, Burch would be applied for his teaching a system for detecting and identifying one or more volatile organic compounds (VOCs) in exhaled breath of a subject, the system comprising a biomarker processing module (being an inherent structure for measuring a biomarker, which is a marker gas or a clinical diagnostic marker) in communication with a sensor module 802 (comprising at least one array of respective sensors), and operable to process the collected data associated with detection of the one or more VOCs ( so as to identify one or more VOCs indicative of certain infections, disorders and medical condition; Abstract; Pars. 0025, 0038).
Then, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by providing the system with a biomarker processing module (for measuring a biomarker, which is a marker gas or a clinical diagnostic marker), in communication with the sensor module (18/118), and operable to process the collected data associated with detection of the one or more VOCs, so as to identify one or more VOCs indicative of certain infections, disorders and medical condition, such as diabetes, high or low blood glucose levels, ketoacidosis, etc. (which Ahmad would want to detect).


8.    Ahmad as modified teaches the system of claim 6, wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (e.g., concentration of VOC or marker gas; Burch Pars. 0051; 0071), wherein a result from the biomarker processing module is received by the communication module 30 (Ahmad fig. 1) for output to a mobile communication device 130 (Ahmad fig. 2) associated with the subject.

20 (having essentially equivalent subject matters of claim 3).
Ahmad as modified teaches the sensor of claim 17, wherein the one or more nanoparticles comprise a plurality of nanoparticles, each of the plurality of different nanoparticles selected to trap, bind, or react with a respective different VOC, and wherein the electronic signal comprises respective signal components associated with each of the plurality of different nanoparticles trapping, binding, or reacting with a respective different VOC.
If applicant were to assert that Ahmad in view of Haick and Sussner (discussed in claim 20 above) is silent about:  wherein the one or more nanoparticles comprise a plurality of different nanoparticles.
Then, Burch would be applied for his teaching wherein a sensor module (802) comprises a plurality of different nanoparticles (in a sensor array, for detecting different components in specific chemical mixtures; See fig. 8; Abstract; Pars. 0044, 0048: “…the sensor array is in a closed chamber containing a 
Then, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Burch teaching to Ahmad system as modified by having the one or more nanoparticles comprise a plurality of different nanoparticles.  Advantageously, the sensor module in Ahmad as modified can be tuned to specific chemical mixtures (so as to detect different components in the specific chemical mixtures indicative of certain infections, disorders and medical condition, health condition or disease).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are persuasive (Note that only claims 1 and 12 have been currently amended.  Claim 17 is the same as previously amended).
Applicant basically argues that the recited “physical sensor operable to detect or measure one or more physical actions by the subject, and further operable to collect data associated with detection or measurement of the one or more physical actions” can include accelerometers which can provide detailed activity measurements of a user or object, thus would provide an improvement over activity measurements provided by a pedometer taught by Ahmad.  Apparently, in view of applicant, the recited physical sensor is different from a pedometer.
However, as discussed above in the rejections, Ahmad pedometer appears to have the same functions recited, i.e., to detect or measure one or more physical actions (e.g., walking) by the subject, and further operable to collect data (e.g., number of steps) associated with detection or measurement of the one or more physical actions (walking).  The same structures are expected to have the same functions, and vice versa.
Furthermore, applicant specifically discloses “The one or more activity sensors 128 can included…a pedometer [00108].”  “By way of further example…one or more activity sensors (e.g., 
Applicant argues that the recited physical sensor can include accelerometers.  However, no accelerometers are recited/claimed.  Even if applicant had amended the claims to have the physical sensor include accelerometers (and not pedometers per se), the submitted claims would have been restricted.  Since applicant had received an action on the merits for the originally presented invention, that claimed invention would have been constructively elected by original presentation for prosecution on the merits (i.e., the physical sensor may be either a pedometer, accelerometer, etc.).  Accordingly, the submitted claims (i.e., the physical sensor being an accelerometer and not a pedometer per se) would have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
With regards to applicant’s request for an examiner interview, the examiner called and left a voice message to applicant’s attorney Christopher Chan on January 4, 2022.  No return call, however, has been received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 8, 2022